Exhibit 10.6

EXECUTION COPY

SALE TRANSACTION

NOTE PURCHASE AGREEMENT

AMONG

NAVISTAR FINANCIAL ASSET SALES CORP.,

NAVISTAR FINANCIAL CORPORATION,

AND

WELLS FARGO EQUIPMENT FINANCE, INC.

DATED AS OF DECEMBER 16, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   DEFINITIONS    1

Section 1.1.

   Definitions    1

ARTICLE II.

   PURCHASE ARRANGEMENTS    1

Section 2.1.

   Purchase of the Portfolio    1

Section 2.2.

   Purchase Price    2

Section 2.3.

   The Closing    2

Section 2.4.

   Guaranty    2

ARTICLE III.

   REPRESENTATIONS AND WARRANTIES    3

Section 3.1.

   Representations and Warranties of the Seller    3

Section 3.2.

   Representations and Warranties of NFC    5

Section 3.3.

   Representations and Warranties of the Purchaser    6

ARTICLE IV.

   CONDITIONS OF PURCHASES    7

Section 4.1.

   Conditions to Obligation of the Purchaser    7

Section 4.2.

   Conditions To Obligation of the Seller    8

ARTICLE V.

   PAYMENTS AND COLLECTIONS    8

Section 5.1.

   General Settlement Procedures    8

Section 5.2.

   UNL Reserve Account; Release of Designated Accounts and Portfolio    10

Section 5.3.

   Payment Rescission    10

Section 5.4.

   Deposits Net of Total Servicing Fee    10

Section 5.5.

   Navistar Purchase Obligations    10

Section 5.6.

   Payment Requirements    11

Section 5.7.

   Turbo Events    11

ARTICLE VI.

   COVENANTS    12

Section 6.1.

   Affirmative Covenants of the Seller Parties    12

Section 6.2.

   Protection of Title    15

Section 6.3.

   No Merger or Consolidation of, or Assumption of the Obligations of, NFASC;
Amendment of Certificate of Incorporation    18

ARTICLE VII.

   MISCELLANEOUS    19

Section 7.1.

   Amendment    19

Section 7.2.

   Survival    19

Section 7.3.

   Notices    19

Section 7.4.

   Governing Law    19

Section 7.5.

   Waivers    19

Section 7.6.

   Confidential Information    19

Section 7.7.

   Headings    19

Section 7.8.

   Counterparts    19

 

i



--------------------------------------------------------------------------------

Section 7.9.

   Severability of Provisions    19

Section 7.10.

   Further Assurances    20

Section 7.11.

   No Third-Party Beneficiaries    20

Section 7.12.

   Merger and Integration    20

Section 7.13.

   Assignment    20

Section 7.14.

   CONSENT TO JURISDICTION    20

Section 7.15.

   WAIVER OF JURY TRIAL    20

EXHIBITS

 

Exhibit A

   Form of NPA Assignment (includes Exhibit I, Composite Schedule of Contracts)

Exhibit B

   Form of Release

Schedule A

   Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)

Annex A

   Form of Portfolio Agreements

 

ii



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”), dated as of December 16, 2009,
is among NAVISTAR FINANCIAL ASSET SALES CORP., a Delaware corporation (“NFASC”
or the “Seller”), NAVISTAR FINANCIAL CORPORATION, a Delaware corporation
(“NFC”), in its capacity as Servicer under the Servicing Agreement (the
“Servicer” and, together with the Seller, the “Seller Parties” and each a
“Seller Party”), and WELLS FARGO EQUIPMENT FINANCE, INC. (the “the Purchaser”).

WHEREAS, the Seller, pursuant to that certain Note Sale Agreement, dated as of
the date hereof, by and between the Seller and NFC, purchased from NFC the
Portfolio; and

WHEREAS, the Seller desires to sell the Portfolio to the Purchaser on the date
of this Agreement, and the Purchaser desires to acquire the Portfolio on the
date of this Agreement, in each case subject to the terms of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants herein contained, the parties
hereto agree as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings assigned them in Part I of
Appendix A to this Agreement. All references herein to “the Agreement” or “this
Agreement” are to this Note Purchase Agreement as it may be amended,
supplemented or modified from time to time, the exhibits hereto and the
capitalized terms used herein which are defined in such Appendix A, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction set forth in Part II of such Appendix A shall be applicable to
this Agreement.

ARTICLE II. PURCHASE ARRANGEMENTS

Section 2.1. Purchase of the Portfolio.

(a) Subject to the provisions of Article V and the satisfaction of the
conditions specified in Article IV, Seller agrees to sell, transfer, assign and
otherwise convey to Purchaser, and Purchaser agrees to purchase on the Closing
Date pursuant to a written assignment substantially in the form of Exhibit A
(the “NPA Assignment”), all right, title and interest of Seller in, to and under
the Contracts (as described in Exhibit I, the Composite Schedule of Contracts,
to the NPA Assignment) and the Related Security, including the other Portfolio
Documents.

(b) It is the intention of the Seller and the Purchaser that the transfer and
assignment contemplated by this Section 2.1 shall constitute a sale of the
Portfolio by the Seller to the Purchaser and the beneficial interest in and
title to the assets conveyed pursuant to this Section 2.1 shall not be part of
the Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law. Notwithstanding the foregoing, in
the



--------------------------------------------------------------------------------

event a court of competent jurisdiction determines that such transfer and
assignment did not constitute such a sale or that such sale shall for any reason
be ineffective or unenforceable or that such beneficial interest is a part of
the Seller’s estate (any of the foregoing, a “Recharacterization”), then (i) the
Seller shall be deemed to have granted to the Purchaser a first priority
perfected security interest in all of the Seller’s right title and interest in,
to and under the assets conveyed pursuant to this Section 2.1, and the Seller
hereby grants such security interest and (ii) the assets conveyed pursuant to
this Section 2.1 shall be deemed to include all rights, powers and options (but
none of the obligations, if any) of the Seller under any agreement or instrument
included in the assets conveyed pursuant to this Section 2.1, including the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect of the Contracts included in the
assets conveyed pursuant to this Section 2.1 and all other monies payable under
the Portfolio Documents conveyed pursuant to this Section 2.1, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights, powers and options, to bring Proceedings in the name of
the Seller or otherwise and generally to do and receive anything that the Seller
is or may be entitled to do or receive under or with respect to the assets
conveyed pursuant to this Section 2.1. For purposes of such grant, this
Agreement shall constitute a security agreement under the UCC. In the case of
any Recharacterization, each of the Seller and the Purchaser represents and
warrants as to itself that each remittance of Collections by the Seller to the
Purchaser hereunder or in connection herewith will have been (i) in payment of a
debt incurred by the Seller in the ordinary course of business or financial
affairs of the Seller and the Purchaser and (ii) made in the ordinary course of
business or financial affairs of the Seller and the Purchaser.

Section 2.2. Purchase Price. The aggregate purchase price for the Portfolio
conveyed hereunder shall be $224,892,707.35 (the “WFEFI Purchase Price”), which
is payable by wire transfer of immediately available funds to a bank account of
the Seller designated in writing by the Seller to the Purchaser.

Section 2.3. The Closing. The sale and purchase of the Portfolio shall take
place at 10:00 AM, Chicago, Illinois time, on the Closing Date, at the offices
of Kirkland & Ellis LLP located at 300 N. LaSalle Street, Chicago, Illinois
60654, or at such other place, date and time mutually agreeable to NFASC and the
Purchaser.

Section 2.4. Guaranty. NFC hereby guaranties to Purchaser the prompt payment of
all amounts payable by Seller pursuant to this Agreement when due and the prompt
performance by Seller of all of its covenants and agreements in this Agreement,
it being understood that neither the Seller nor NFC shall be obligated to pay
any amount due or payable under any Portfolio Document or any loss or shortfall
caused by the credit of the Portfolio Obligors (other than as a result of a
purchase of a Defaulted Contract, an Administrative Contract or a Warranty
Contract or a Monthly Advance) (collectively, the “Guaranteed Obligations”).
NFC’s guaranty is a continuing one and shall terminate only upon full payment of
all sums due under this Agreement and the performance of all of the terms,
covenants and conditions therein required to be kept, observed or performed by
Seller. NFC expressly waives the right to revoke or terminate its guaranty under
this Agreement, including any statutory right of revocation under the laws of
any state. NFC’s guaranty is a guaranty of prompt payment and performance (and
not merely a guaranty of collection). NFC waives any right to require Purchaser
to: (a) proceed against Seller, any other guarantor or any other person directly
or contingently liable for the payment of

 

2



--------------------------------------------------------------------------------

any of the Guaranteed Obligations; (b) proceed against or exhaust any security
held from Seller, any other guarantor or any other person directly or
contingently liable for the payment of any of the Guaranteed Obligations;
(c) pursue any other remedy in Purchaser’s power whatsoever; or (d) notify NFC
of any adverse change in Seller’s financial condition or of any default by
Seller in the payment of any sums required to be paid pursuant to this Agreement
or in the performance of any term, covenant or condition therein required to be
kept, observed or performed by Seller. NFC waives any defense arising by reason
of any disability or other defense of Seller, any lack of authority of Seller
with respect to this Agreement, the invalidity, illegality or lack of
enforceability of this Agreement from any cause whatsoever, the failure of
Purchaser to perfect or maintain perfection of any interest in any collateral,
or the cessation from any cause whatsoever of the liability of Seller, and any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety, or that might
otherwise limit recourse against NFC; provided, however, that NFC does not waive
any defense arising from the due performance by Seller of the terms and
conditions of this Agreement. Upon demand, NFC agrees to pay and perform the
Guaranteed Obligations regardless of any existing or future offset or claim
which may be asserted by NFC. NFC’s guaranty and NFC’s payment obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by Purchaser, all as though such payment had
not been made. Purchaser’s good faith determination as to whether a payment must
be restored or returned shall be binding on NFC. Until the payment and
performance in full of all of the Guaranteed Obligations, NFC waives and shall
have no right of subrogation against Seller, and waives any right to enforce any
remedy which Purchaser now has or may hereafter have against Seller, and waives
any benefit of, and any right to participate in, any security now or hereafter
held by Purchaser. NFC waives all presentments, demands for performance, notices
of non performance, protests, notices of dishonor, and notices of acceptance of
this Agreement.

ARTICLE III. REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Purchaser that, as of the Closing Date:

(a) Organization and Good Standing. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and transfer the Portfolio Documents.

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires or shall require such qualification.

(c) Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; and the execution, delivery
and performance of this Agreement have been duly authorized by the Seller by all
necessary corporate action.

 

3



--------------------------------------------------------------------------------

(d) Valid Sale; Binding Obligation. This Agreement, when duly executed and
delivered, shall constitute a legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms of this Agreement shall not conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Seller, or any indenture, agreement, mortgage,
deed of trust or other instrument to which the Seller is a party or by which it
is bound, or result in the creation or imposition of any Lien (other than a
Permitted Lien) upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
this Agreement), or violate any law or, to the Seller’s knowledge, any order,
rule or regulation applicable to the Seller of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or any of its properties.

(f) No Proceedings. To the Seller’s knowledge, there are no proceedings or
investigations pending or threatened before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality having
jurisdiction over the Seller or its properties (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, or (iii) seeking any determination
or ruling that would reasonably be expected to have a Material Adverse Effect
with respect to the Seller.

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by the Seller of this Agreement or the
consummation by the Seller of the transactions contemplated hereby except as
expressly contemplated herein or therein.

(h) ERISA. No notice of a Lien arising under Title I or Title IV of ERISA has
been filed under Section 6323 (a) of the Code (or any successor provision)
against, or otherwise affecting the assets of the Seller.

(i) Solvency. The Seller is, and after giving effect to the transactions
contemplated to occur on such date will be, solvent.

(j) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of, and is not required to register as
an “investment company” under, the Investment Company Act.

(k) NFC Representations. The Seller has taken no action which would cause the
representations and warranties of NFC pursuant to Sections 3.01 and 3.02 of the
Note Sale Agreement to be false in any material respect as of the date of this
Agreement.

 

4



--------------------------------------------------------------------------------

Section 3.2. Representations and Warranties of NFC. NFC, in its individual
capacity and as the Servicer, hereby represents and warrants to the Seller and
the Purchaser that as of the Closing Date:

(a) Organization and Good Standing. NFC has been duly organized and is validly
existing as a corporation, and in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to enter into this Agreement and the other Basic Documents to which
it is a party and perform it’s obligations hereunder and thereunder and to
service the Portfolio as provided in this Agreement and the Servicing Agreement.

(b) Due Qualification. NFC is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Portfolio as
required by this Agreement and the other Basic Documents to which it is a party)
requires such qualification.

(c) Power and Authority. NFC has the power and authority to execute and deliver
this Agreement and the other Basic Documents to which it is a party and to
perform its obligations hereunder and thereunder; and the execution, delivery
and performance by NFC of this Agreement and the other Basic Documents to which
it is a party have been duly authorized by all necessary corporate action on the
part of NFC.

(d) Binding Obligation. This Agreement and the other Basic Documents to which it
is a party each constitutes a legal, valid and binding obligation of NFC
enforceable against NFC in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights in general and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which it is a party and the
fulfillment of the terms of this Agreement and the other Basic Documents to
which it is a party shall not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time)
a default under, the certificate of incorporation or by-laws of NFC, or any
indenture, agreement, mortgage, deed of trust or other instrument to which NFC
is a party or by which it is bound, or result in the creation or imposition of
any Lien (other than a Permitted Lien) upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument (other than this Agreement), or violate any law or, to NFC’s
knowledge, any order, rule or regulation applicable to NFC of any court or of
any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over NFC or any of its
properties.

(f) No Proceedings. To NFC’s knowledge, there are no proceedings or
investigations pending or threatened before any Governmental Authority
(i) asserting the invalidity of this Agreement or the other Basic Documents to
which it is a party, (ii) seeking to prevent the

 

5



--------------------------------------------------------------------------------

consummation of any of the transactions contemplated by this Agreement or the
other Basic Documents to which it is a party, or (iii) seeking any determination
or ruling that would reasonably be expected to have a Material Adverse Effect
with respect to NFC.

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by NFC of this Agreement or the other Basic
Documents to which it is a party or the consummation by NFC of the transactions
contemplated hereby and thereby except as expressly contemplated herein or
therein.

Section 3.3. Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to each of the Seller and NFC that, as of the
Closing Date:

(a) Organization and Good Standing. The Purchaser has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of formation, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire and own the Portfolio.

(b) Due Qualification. The purchaser is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdiction in which the ownership of the Portfolio or
the performance of its rights or obligations under the Basic Documents shall
require such qualification.

(c) Power and Authority. The Purchaser has the power and authority to execute
and deliver this Agreement and the other Basic Documents to which it is a party
and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and the other Basic Documents to which it is a
party have been duly authorized by the Purchaser by all necessary corporate
action.

(d) Valid Sale; Binding Obligation. This Agreement and the other Basic Documents
to which it is a party, when duly executed and delivered, shall constitute a
legal, valid and binding obligation of the Purchaser enforceable against the
Purchaser in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights in general and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which it is a party and the
fulfillment of the terms of this Agreement and the other Basic Documents to
which it is a party shall not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time)
a default under, the certificate of incorporation or by-laws of the Purchaser,
or any indenture, agreement, mortgage, deed of trust or other instrument to
which the Purchaser is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument (other than this Agreement and the other Basic Documents to which it
is a

 

6



--------------------------------------------------------------------------------

party), or violate any law or, to the Purchaser’s knowledge, any order, rule or
regulation applicable to the Purchaser of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Purchaser or any of its properties.

(f) No Proceedings. To the Purchaser’s knowledge, there are no proceedings or
investigations pending or threatened before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality having
jurisdiction over the Purchaser or its properties (i) asserting the invalidity
of this Agreement or any other Basic Documents to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement and the other Basic Documents to which it is a party, or
(iii) seeking any determination or ruling that would reasonably be expected to
have a Material Adverse Effect with respect to the Purchaser.

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by the Purchaser of this Agreement and the
other Basic Documents to which it is a party or the consummation by the
Purchaser of the transactions contemplated hereby and thereby except as
expressly contemplated herein or therein.

ARTICLE IV. CONDITIONS OF PURCHASES

Section 4.1. Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to purchase the Portfolio hereunder on the Closing Date is subject to
the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Seller, NFC and the Servicer hereunder and under the other Basic Documents
shall be true and correct in all material respects as of the Closing Date (or if
specified as applying to some other date, as of such date), and the Seller, NFC
and the Servicer shall have performed in all material respects all obligations
to be performed by it hereunder, and under the other Basic Documents, on or
prior to the Closing Date.

(b) Computer Files Marked. The Seller, NFC and the Servicer shall, at their own
expense, on or prior to the Closing Date, (i) indicate in their computer files
created in connection with the Contracts that the Contracts have been sold to
the Purchaser pursuant to this Agreement and (ii) deliver to the Purchaser the
Composite Schedule of Contracts certified by a Responsible Officer of NFC to be
true, correct and complete.

(c) Possession of Chattel Paper; Data Tape. NFC shall confirm in writing to
Purchaser that (1) NFC (including in its capacity as servicer or custodian) has
in its possession the sole chattel paper original of each Contract and (2) NFC
has delivered a data tape to the Purchaser and Back-Up Servicer containing the
agreed upon information as of the Reporting Date with respect to the Portfolio.
NFC shall deliver to Purchaser copies of all Form Portfolio Agreements certified
by the NFC as true and correct copies thereof.

 

7



--------------------------------------------------------------------------------

(d) Documents to Be Delivered by the Seller.

(i) Evidence of UCC Filing. On or within 10 days after the Closing Date, the
Seller shall record and file, at its own expense, a UCC-1 financing statement in
each jurisdiction in which required by applicable law, naming the Seller as
seller, naming the Purchaser as purchaser, naming the Portfolio as collateral,
meeting the requirements of the laws of each such jurisdiction and in such
manner as is necessary to perfect under the UCC the sale, transfer, assignment
and conveyance of the Portfolio to the Purchaser to the extent constituting Code
Collateral. The Seller shall deliver a file-stamped copy, or other evidence
satisfactory to the Purchaser of such filing, to the Purchaser on or promptly
after receipt thereof.

(ii) Letter Agreement. Seller, NFC and Purchaser shall have each executed and
delivered the Letter Agreement.

(iii) Other Documents. On the Closing Date, the Seller shall provide such other
documents as the Purchaser may reasonably request.

(e) Other Transactions. The related transactions contemplated by the Note Sale
Agreement, the Loan Agreement and the Credit Agreement shall be consummated on
or prior to the Closing Date to the extent that such transactions are intended
to be substantially contemporaneous with the transactions hereunder.

Section 4.2. Conditions To Obligation of the Seller. The obligation of the
Seller to sell the Portfolio to the Purchaser hereunder on the Closing Date is
subject to the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Purchaser hereunder shall be true and correct in all material respects as of
the Closing Date, and the Purchaser shall have performed in all material
respects all obligations to be performed by it hereunder and under the other
Basic Documents on or prior to the Closing Date.

(b) Purchase Price. On the Closing Date, the Purchaser shall pay to the Seller
the WFEFI Purchase Price payable on such date as provided in Section 2.2 of this
Agreement.

ARTICLE V. PAYMENTS AND COLLECTIONS

Section 5.1. General Settlement Procedures.

(a) If at any time the Seller or the Purchaser receives any Collections, unless
a Servicer Termination Date shall have occurred (in which case such Collections
shall be paid to the Backup Servicer or such other Person as designated by the
Purchaser), it shall promptly pay such Collections to the Servicer for deposit
into the Collection Account and, at all times prior to such payment, such
Collections shall be held in trust for the benefit of the Purchaser.

(b) On or before each Determination Date, the Servicer shall calculate the
Available Amount, the Scheduled Payments for such Monthly Period and the
remaining Scheduled Payments, the Monthly Advances, the Total Servicing Fee, the
Yield, the Yield Supplement Amount, the Paydown Amount, the Aggregate Contract
Balance, the Contract Balance of each Contract, the Outstanding Purchased
Amount, the aggregate Recognized Losses, the Warranty

 

8



--------------------------------------------------------------------------------

Payments, Administrative Purchase Payments, Defaulted Contract Payments and the
Negative Carry Account Target Balance, and any other amounts required to
determine the amounts to be deposited in or paid from each of the Collection
Account, the UNL Reserve Account and the Negative Carry Account on the related
Settlement Date. On or before (but not more than two Business Days before) the
Business Day preceding each Settlement Date, the Servicer shall make or cause to
be made the following withdrawals, deposits, transfers and distributions in the
amounts set forth in the Servicer’s Certificate for such Settlement Date (all in
immediately available funds):

(i) from the Servicer to the Collection Account, the amount of any unpaid
Administrative Purchase Payments and Monthly Advances for the related Monthly
Period,

(ii) from the Collection Account to NFC, reimbursement for any unreimbursed
Excess Recognized Losses pursuant to Section 5.04(b) of the Note Sale Agreement
for the related Monthly Period,

(iii) from NFC to the Collection Account, the amount of any unpaid Defaulted
Contract Payments and the Warranty Payments for the related Monthly Period,

(iv) from the UNL Reserve Account to NFC, the amount reimbursable to NFC for the
related Monthly Period pursuant to Section 5.04(b) of the Note Sale Agreement,

(v) from the Negative Carry Account to the Collection Account, the amount of any
Yield Supplement Amount for the related Monthly Period, and

(vi) from NFC to the Negative Carry Account, the amount of any Negative Carry
Account Shortfall for the related Monthly Period after giving effect to any
deposit to the Negative Carry Account pursuant to Section 5.1(c),

(vii) from the Negative Carry Account to NFC, the amount of any Negative Carry
Account Excess for the related Monthly Period.

(c) On each Settlement Date, the Servicer shall apply or cause to be applied the
Available Amount for such Settlement Date from amounts on deposit in the
Collection Account (after the withdrawals, deposits and transfers specified in
Section 5.1(b) have been made), as follows:

(i) first, to pay the Total Servicing Fee to the Servicer (including any
successor Servicer) with respect to the related Monthly Period,

(ii) second, to pay to the Purchaser an amount equal to the Yield for such
Settlement Date,

(iii) third, to pay to the Purchaser an amount equal to the Paydown Amount for
such Settlement Date to be applied to reduce the Outstanding Purchased Amount,

(iv) fourth, to reimburse NFC for any Outstanding Monthly Advances;

 

9



--------------------------------------------------------------------------------

(v) fifth, if a Turbo Event has occurred, the remaining balance, if any, to the
Purchaser to be applied to the Outstanding Purchased Amount until the
Outstanding Purchased Amount is reduced to zero,

(vi) sixth, if no Turbo Event has occurred, the remaining balance, if any, to
the UNL Reserve Account, until the aggregate amount deposited in the UNL Reserve
Account equals three (3.00) percent of the WFEFI Purchase Price,

(vii) seventh, if no Turbo Event has occurred, the remaining balance, if any, to
the Negative Carry Account, until the amount then on deposit in the Negative
Carry Account equals the then Negative Carry Account Target Balance, and

(viii) eighth, if no Turbo Event has occurred, the remaining balance, if any, to
the Seller.

Section 5.2. UNL Reserve Account; Release of Designated Accounts and Portfolio.

(a) Amounts shall be deposited into the UNL Reserve Account as provided in
Section 5.1(c)(vi) and elsewhere in this Agreement and withdrawn and applied as
provided in Section 5.04(b) of the Note Sale Agreement and elsewhere in this
Agreement.

(b) On the date on which the Outstanding Purchased Amount has been indefeasibly
reduced to zero and all other amounts payable to Purchaser under any Basic
Document have been indefeasibly paid in full and all obligations of Seller, NFC
and Servicer to Purchaser have been performed, any funds remaining in the
Designated Accounts shall be withdrawn and distributed to the Seller and the
remaining Portfolio and all Collections thereon shall be released to and become
property of the Seller.

Section 5.3. Payment Rescission. No payment to the Purchaser shall be considered
paid or applied hereunder to the extent that, at any time, all or any portion of
such payment or application is rescinded by application of law or judicial
authority, or must otherwise be returned or refunded for any reason. The Seller
shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Purchaser the
full amount thereof, from the date of any such rescission, return or refunding.

Section 5.4. Deposits Net of Total Servicing Fee. Any provision herein to the
contrary notwithstanding, for so long as (i) NFC is the Servicer and (ii) no
Servicer Default has occurred and is continuing, the deposits into the
Collection Account pursuant to Section 5.1(a) may be made net of the Total
Servicing Fee to be distributed to the Servicer pursuant to Section 5.1(c)(i).
Nonetheless, the Servicer shall account for the Total Servicing Fee in the
Servicer’s Certificate as if such amount had been deposited into the Collection
Account and/or transferred separately.

Section 5.5. Navistar Purchase Obligations. The Purchaser acknowledges and
agrees that (a) the rights pursuant to the Navistar Purchase Obligations are
personal to NFC, and (b) the Purchaser is not entitled to, and is not intended
to be, a third party beneficiary of, such rights, and (c) accordingly such
rights are not exercisable by, enforceable by, or for the benefit of, or
preserved for the benefit of, the Purchaser.

 

10



--------------------------------------------------------------------------------

Section 5.6. Payment Requirements. All amounts to be paid or deposited by the
Seller, NFC or the Servicer to the Purchaser pursuant to any provision of this
Agreement or any other Basic Document shall be paid or deposited in immediately
available funds in accordance with the terms hereof no later than 11:00 a.m.
(Chicago time) on the day when due; provided, however, that (i) with respect to
any intrabank transfer from any Designated Account to the Purchaser or another
Designated Account, it will be sufficient if the Servicer shall provide the
Account Bank with notice that such transfer should be made, no later than 12:30
p.m. (Chicago time) on the day when due, and (ii) with respect to any transfer
into the Collection Account, it shall be sufficient if such transfer is received
by the Account Bank at any time on the day it is due, it being understood that
if such transfer into the Collection Account is received by the Account Bank
after its internal payment deadline, Investment Earnings may not be credited to
the Collection Account for that night for such late arriving funds. Amounts
payable to the Purchaser shall be paid to the Purchaser by deposit into Account
No. 10-313, Account Name: Wells Fargo Equipment Finance, Inc. at Wells Fargo
Bank Minnesota, N.A., ABA #121000248, Reference Navistar Financial Corporation
Contract Nos.              and             , until otherwise notified by the
Purchaser.

Section 5.7. Turbo Trigger Events; Turbo Event. (a) The occurrence of any one or
more of the following events shall constitute a Turbo Trigger Event:

(i) the occurrence of a Servicer Default;

(ii) NFC is not in compliance with the financial covenants in Sections 8.01(a)
of (b) of the Credit Agreement (such provisions and related definitions all as
in effect as of the Closing Date, without regard to any amendment, waiver,
modification, deletion or other revision from time to time in the Credit
Agreement after the Closing Date, none of which shall have any force or effect
on such sections for purposes of this Agreement);

(iii) after the initial deposit into the UNL Reserve Account, the amount on
deposit in the UNL Reserve Account shall be zero;

(iv) the average of the Delinquency Percentage for the most recent Determination
Date and the two (2) immediately preceding Determination Dates exceeds 4.00%;
and

(v) a breach by the Servicer of Section 6.01 of the Servicing Agreement.

(b) Upon the written election of the Purchaser during the continuance of a Turbo
Trigger Event (a “Turbo Event”): (i) NFC shall deposit into the Collection
Account an amount equal to the excess, if any, of (A) the Defaulted Contracts
Cash Recourse Limit over (B) the aggregate amount of Recognized Losses through
the date of such deposit, (ii) NFC shall no longer be required to repurchase
Defaulted Contracts pursuant to Section 5.04 of the Note Sale Agreement;
(iii) no further funds will be required to be deposited into the UNL Reserve
Account and (iv) on the following Settlement Date, all amounts deposited into
the Collection Account pursuant to clause (i) above, all amounts on deposit in
the UNL Reserve Account and all amounts on deposit in the Negative Carry Reserve
Account shall be deemed to be Available Amounts for such Settlement Date and the
related Determination Date and used to make payments pursuant to Section 5.1(c),
including the repayment of the Outstanding Purchased Amount.

 

11



--------------------------------------------------------------------------------

ARTICLE VI. COVENANTS

Section 6.1. Affirmative Covenants of the Seller Parties. Until the date on
which all the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:

(a) Financial Reporting. The Servicer will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Purchaser:

(i) Annual Reporting. Within 120 days after the close of its fiscal year, the
annual report for Servicer for such fiscal year on Form 10-K, in the form filed
with the Securities and Exchange Commission, or if the Servicer shall not be
required to file a Form 10-K, comparable audited financials statements of the
Servicer for such period.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of its fiscal year, the quarterly reports for Servicer on
Form 10-Q, in the form filed with the Securities and Exchange Commission, as at
the close of each such period, or if the Servicer shall not be required to file
Form 10-Qs, comparable unaudited financial statements of the Servicer for such
period.

For so long as NFC’s quarterly and annual financial statements are publically
available, NFC shall not be required to furnish copies of such financial
statements to the Purchaser.

(b) Notices. Each Seller Party will notify the Purchaser in writing of any of
the following promptly upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:

(i) Servicer Defaults. The occurrence of any Servicer Default, by a statement of
an Authorized Officer of such Seller Party.

(ii) Note Sale Agreement. Any request for waivers, consents or modifications of
the Note Sale Agreement.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject. Such Seller Party will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify would not have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Purchaser from time to time
such information with respect to the Portfolio Documents as the Purchaser may
reasonably request. Such Seller Party shall permit the Purchaser and its agents
and representatives twice per calendar

 

12



--------------------------------------------------------------------------------

year, at their own expense (unless a Servicer Default has occurred and is
continuing, in which case, as often as the Purchaser shall reasonably request)
during normal business hours on 48 hours prior notice: (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Portfolio Documents and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Portfolio Documents and the Related Security
or any Person’s performance under any of the Basic Documents or any Person’s
performance under the Contracts and, in each case, with the executive officers
of the Seller or the Servicer. Nothing in this Section 6.1(d) shall affect the
obligations of the Servicer to observe any applicable law prohibiting the
disclosure of information regarding the Portfolio Obligors, and the failure of
the Servicer to provide access to information as a result of this obligation
shall not constitute a breach of this Section 6.1(d).

(e) Repurchase of Contracts Upon Breach of Warranty. Upon discovery by the
Seller or the Servicer of a breach of any of the representations and warranties
in Sections 3.01 or 3.02 of the Note Sale Agreement that materially and
adversely affects the interests of the Purchaser in any Contract, the party
discovering such breach shall give prompt written notice thereof to the other
parties. As of the second Accounting Date following the date such notice of any
such breach shall have been given, unless such breach shall have been cured in
all material respects, the NFC shall repurchase the interests of the Purchaser
and the Seller in such Contract and the Related Security in accordance with
Section 5.03 of the Note Sale Agreement.

It is understood and agreed that the obligations of NFC to repurchase any
Contract as to which a breach has occurred and is continuing, shall, if such
repurchase obligations are fulfilled, constitute liquidated damages for such
breach; provided, that NFC’s obligations under Section 6.2(g) of this Agreement
shall remain in full force and effect with respect to such breach. The Servicer
acknowledges its obligations to purchase Administrative Contracts from the
Purchaser pursuant to Section 2.08 of the Servicing Agreement and NFC
acknowledges its obligation to repurchase Warranty Contracts from the Seller
pursuant to Section 5.03 of the Note Sale Agreement.

From time to time, as reasonably requested by NFC, Purchaser shall execute a
release, substantially in the form of Exhibit B with respect to any Warranty
Contracts, Administrative Purchase Contracts or Defaulted Contracts purchased or
repurchased by NFC.

(f) Corporate Separateness. The Seller will maintain its corporate separateness
and distinctiveness from NFC and all other Affiliates through observation of the
following covenants:

(i) The Seller shall at all times restrict its activities to (i) providing
financing facilities through the purchase of any installment sale contracts,
loans, notes, leases, accounts or other rights to payment from retail customers
in respect of Vehicles (including notes of dealers and other persons that
finance the acquisition by such dealer or other person of a Vehicle that is
leased to a third person or persons) from NFC and (ii) conducting any ancillary
business or activity as it deems necessary or appropriate to accomplish its
primary purpose. The Seller will not amend its certificate of incorporation
(“Certificate of Incorporation”) in any manner which would affect such
restrictions on the Seller’s activities.

 

13



--------------------------------------------------------------------------------

(ii) The Seller shall keep separate books and records such that its own separate
financial statements may be readily prepared and presented apart from any
financial statements consolidated to include NFC or any subsidiary or affiliate
of NFC other than the Seller. Any financial statements of NFC which are
presented on a consolidated basis to include the Seller shall contain notes
clearly stating that the Contracts have been sold to a third party and are not
assets of the consolidated group.

(iii) The Seller shall conduct its business solely in its individual corporate
name and otherwise so as not to mislead others with whom it deals regarding its
independent identity and existence.

(iv) The Seller will cause to be elected and compensate its Independent
Directors as described below.

(v) Any allocations of direct, indirect or overhead expenses for items shared
between the Seller on the one hand and NFC on the other hand have been and will
be made to the extent practical on the basis of actual use or value of services
rendered and otherwise on a basis reasonably related to actual use or the value
of services rendered.

(vi) The Seller has paid and will pay its own operating expenses and liabilities
from its own funds, except NFC shall pay a portion of the expenses of the Seller
incurred in connection with the transactions contemplated by the Basic
Documents. Such payment by NFC shall be treated by NFC as a contribution of
capital from NFC to the Seller.

(vii) The Seller shall not commingle or pool its funds or other assets with
those of NFC or any other subsidiary or affiliate of NFC except as specifically
provided in Basic Documents. The Seller shall not maintain joint bank accounts
or other depository accounts to which NFC or any other Affiliate of NFC, other
than NFC in its capacity as Servicer, has independent access.

(viii) The Seller is not named, and has not entered any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy covering the property of NFC or of any other subsidiary or
Affiliate of NFC.

(ix) Each officer and director of the Seller shall discharge his or her
respective fiduciary duties and obligations in accordance with all applicable
laws.

(x) The Seller has, and shall continue at all times to have, at least one
Independent Director (as defined in the Seller’s Certificate of Incorporation as
in effect on the date hereof) on its board of directors.

(g) Taxes. Such Seller Party shall file all tax returns and reports required by
law to be filed by it and shall promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books.

 

14



--------------------------------------------------------------------------------

(h) Transfers, Liens, Etc. Except for the Lien in favor of a the Purchaser
created by this Agreement, the Seller Parties shall not transfer, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien (other than Permitted Liens) upon or with respect to any
Portfolio Document or Related Security.

(i) Liens in Force. Except as contemplated in any Basic Document, the Seller
Parties shall not release in whole or in part any Financed Vehicle or related
insurance contract rights from the security interest securing the Contracts.

(j) No Impairment. The Seller Parties shall do nothing to impair the rights of
the Seller or the Purchaser in and to the Portfolio Documents.

(k) No Modifications. The Seller Parties shall not amend or otherwise modify any
Contract other than a Permitted Modification.

(l) Note Sale Agreement. The Seller Parties shall not grant any waiver or
consent under, amend or otherwise modify, or terminate the Note Sale Agreement
without the prior written consent of the Purchaser.

(m) Patriot Act. Purchaser hereby notifies Seller and NFC that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”) and Purchaser’s policies and practices,
Purchaser is required to obtain, verify and record certain information and
documentation that identifies NFC and Seller, which will allow Purchaser to
identify NFC and Seller in accordance with the Act. NFC and Seller shall
(a) ensure that no Person who owns a controlling interest in or otherwise
controls NFC and Seller or any subsidiary of NFC and Seller is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by OFAC, the Department of the Treasury or included in
any Executive Orders, (b) not use or permit the use of the Proceeds of the WFEFI
Purchase Price to violate any of the foreign asset control regulations of OFAC
or any enabling statute or Executive Order relating thereto, (c) comply, and
cause any of its subsidiaries to comply, with all applicable Bank Secrecy Act
laws and regulations, as amended; (d) agrees to provide from time to time any
information reasonably deemed necessary by Purchaser to comply with the Act,
including, without limitation, the name and address of NFC and Seller and other
information that will allow Purchaser to identify NFC and Seller in accordance
with the Act, and warrants that all such information provided will be true,
correct and complete in all material respects at the time provided.

Section 6.2. Protection of Title, (a) Filings. The Seller shall prepare and file
such financing statements and cause to be prepared and filed such continuation
and other statements, all in such manner and in such places as may be required
by law fully to preserve, maintain and protect the interest of the Purchaser
under this Agreement in the Portfolio and in the proceeds thereof, and hereby
authorizes the Purchaser to file any such financing statements or continuation
statements relating to all or any part thereof to the extent constituting Code
Collateral. The Seller shall deliver (or cause to be delivered) to the Purchaser
file-stamped copies of, or filing receipts for, any document filed as provided
above, promptly after receipt thereof.

 

15



--------------------------------------------------------------------------------

(b) Name Change. The Seller shall not change its name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed by the Seller in accordance with Section 6.2(a)
seriously misleading within the meaning of Section 9-506 of the UCC, unless it
shall have given the Purchaser at least 10 days prior written notice thereof and
shall file such financing statements or amendments as may be reasonably
requested by the Purchaser.

(c) Jurisdiction of Formation; Maintenance of Offices. The Seller shall give the
Purchaser at least 10 days prior written notice of any change in its
jurisdiction of formation and shall file such financing statements or amendments
as may be reasonably requested by the Purchaser.

(d) Records. The Seller will cause the Servicer to maintain accounts and records
as to each Contract accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Contract, including payments and
recoveries made and payments owing (and the nature of each) and extensions of
any scheduled payments made not less than 45 days prior thereto, and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Contract and the amounts from time to time deposited in the Collection Account
in respect of such Contract.

(e) Computer Records. The Seller will cause the Servicer to maintain its
computer systems so that, from and after the time of the sale hereunder, the
Servicer’s master computer records (including any back-up archives) that refer
to any Contracts indicate clearly that an interest in such Contracts has been
sold to the Purchaser. Indication of the Purchaser’s ownership interest in a
Contracts shall be deleted from or modified on the Servicer’s computer systems
when, and only when, such Contracts shall have been paid in full, repurchased by
the Seller or NFC, purchased by the Servicer or the Outstanding Purchased Amount
shall have been reduced to zero.

(f) Confirmation of Interest. If at any time the Seller proposes to sell, grant
a security interest in, or otherwise transfer any interest in a Vehicle loan to
any prospective purchaser, lender or other transferee, the Seller shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or print-outs (including any restored from back-up archives) that, if they refer
in any manner whatsoever to any Contract, indicate clearly that an interest in
such Contract has been sold to the Purchaser unless such Contract has been paid
in full, repurchased by the Seller or NFC, purchased by the Servicer or the
Outstanding Purchased Amount shall have been reduced to zero.

(g) NFC Indemnification. Without limiting any other rights which Purchaser may
have hereunder or under applicable law, NFC shall indemnify Purchaser and its
respective officers, directors, agents and employees (each, a “Purchaser
Indemnified Party”) from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and other amounts payable, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any
Purchaser

 

16



--------------------------------------------------------------------------------

Indemnified Party arising out of or as a result of (i) any material breach by
NFC of any representation or warranty made by NFC in this Note Purchase
Agreement or any other Basic Document to which NFC is a party, (ii) any breach
by NFC of any covenant made by NFC in this Note Purchase Agreement or any other
Basic Document to which NFC is a party, (iii) any casualty or other loss to any
Financed Vehicle, or any action, proceeding or claim (actual or threatened)
arising out of or related to any Portfolio Document or Financed Vehicle
occurring prior to the Reporting Date, to the extent not covered by insurance
maintained by the applicable Portfolio Obligor on the related Portfolio Document
(including any failure on the part of any Portfolio Obligor to maintain any
property liability insurance) or to the extent proceeds under any such insurance
policy is not available to Purchaser for any reason, or (iv) any action,
proceeding or claim (actual or threatened) related to this Note Purchase
Agreement or any other Basic Document or to any Portfolio Document or Related
Security arising from the negligence or willful misconduct of NFC occurring
prior to the Closing Date, including without limitation any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with any such action, proceeding or claim. The foregoing
notwithstanding, NFC shall not have any indemnification obligation under this
Section 6.2(g) for Indemnified Amounts to the extent that such Indemnified
Amounts resulted from gross negligence, willful misconduct, breach of the Basic
Documents or violation of law on the part of any Purchaser Indemnified Party. No
claim may be made by any Purchaser Indemnified Party against NFC or its
officers, directors, agents or employees for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Note Purchase Agreement except if payable to a third-party
by a Purchaser Indemnified Party in connection with a claim arising under
clauses (i), (ii), (iii) or (iv) above. NFC shall be solely responsible for, and
shall indemnify, protect, defend, save and keep harmless, each Purchaser
Indemnified Party from and against any and all Taxes, in each such case, to the
extent any of the same are attributable or otherwise assessed with respect to
the period prior to the Closing Date, together with any assessments, penalties,
fines, additions to tax or interest thereon, which at any time or from time to
time may be imposed on, or asserted against, the Portfolio Documents, Financed
Vehicles and Related Security (or any part thereof or any interest therein) or
any Purchaser Indemnified Party, by any federal, state, local or foreign
government or taxing authority in connection with or relating to the Portfolio
Documents, Financed Vehicles and Related Security (or any part thereof or
interest therein), or any of the transactions contemplated hereby and thereby;
but only to the extent, if any, that such Purchaser Indemnified Party is not
otherwise indemnified with respect thereto under the Basic Documents.

(h) Seller Indemnification. Without limiting any other rights which Purchaser
may have hereunder or under applicable law, Seller shall indemnify each
Purchaser Indemnified Party from and against any and all Indemnified Amounts
awarded against or incurred by any Purchaser Indemnified Party arising out of or
as a result of (i) any material breach by Seller of any representation or
warranty made by Seller in this Note Purchase Agreement or any other Basic
Document to which Seller is a party, (ii) any breach by Seller of any covenant
made by Seller in this Note Purchase Agreement or any other Basic Document to
which Seller is a party, or (iii) any action, proceeding or claim (actual or
threatened) related to this Note Purchase Agreement or any other Basic Document
or to any Portfolio Document or Related Security arising from the negligence or
willful misconduct of Seller occurring prior to the Closing Date, including
without limitation any judgment, award, settlement, reasonable attorneys’ fees
and other costs or expenses incurred in connection with any such action,
proceeding or claim. The foregoing

 

17



--------------------------------------------------------------------------------

notwithstanding, Seller shall not have any indemnification obligation under this
Section 6.2(h) for Indemnified Amounts to the extent such Indemnified Amounts
resulted from gross negligence, willful misconduct, breach of the Basic
Documents or violation of law on the part of any Purchaser Indemnified Party. No
claim may be made by any Purchaser Indemnified Party against Seller or its
officers, directors, agents or employees for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Note Purchase Agreement except if payable to a third-party
by a Purchaser Indemnified Party in connection with a claim arising under
clauses (i), (ii) or (iii) above. Seller shall be solely responsible for, and
shall indemnify, protect, defend, save and keep harmless, each Purchaser
Indemnified Party, on an after-tax basis, from and against any and all Taxes
(including, without limitation, any sales or transfer tax arising in connection
with the sale and assignment of the Portfolio Documents and Related Security),
in each such case, to the extent any of the same are attributable or otherwise
assessed with respect to the sale and assignment of the Portfolio Documents and
Related Security and/or with respect to the period prior to the Closing Date,
together with any assessments, penalties, fines additions to tax or interest
thereon, which at any time or from time to time may be imposed on, or asserted
against, the Financed Vehicles (or any part thereof or any interest therein) or
any Purchaser Indemnified Party, by any federal, state, local or foreign
government or taxing authority in connection with or relating to the Financed
Vehicles (or any part thereof or interest therein), any Portfolio Document and
Related Security, or any of the transactions contemplated hereby and thereby;
but only to the extent, if any, that such Purchaser Indemnified Party is not
otherwise indemnified with respect thereto under the Basic Documents.

(i) Notice of Claim. Each of NFC, Seller and Purchaser agrees to notify the
other party promptly after becoming aware of any Taxes or claims covered by
Sections 6.2(g) and (h), whether pending or threatened that is the subject of
indemnification pursuant to such Sections; provided, however, that the failure
by either such party to so notify the indemnifying party will not in any manner
affect such indemnifying party’s obligations under such Sections, except to the
extent, if any, the indemnifying party shall have been materially and adversely
prejudiced by such failure. The indemnities set forth in this section shall
survive the expiration or earlier termination of this Note Purchase Agreement.
In no event shall any party be liable for any loss of use, revenue, anticipated
profits or special, indirect, incidental or consequential damages arising in any
way out of or in connection with this Note Purchase Agreement and any other
Basic Document, except to the extent that such damages are payable to a third
party by the party seeking indemnification hereunder (and are therefore
out-of-pocket damages of the party seeking indemnification hereunder).

(j) Retitling of Financed Vehicles. Unless and until the Servicer Termination
Date has occurred, the Certificates of Title with respect to the Financed
Vehicles shall not be amended or reissued to reflect the assignment of NFC’s or
NFASC’s interests therein to WFEFI or any assignee thereof.

Section 6.3. No Merger or Consolidation of, or Assumption of the Obligations of,
NFASC; Amendment of Certificate of Incorporation.

(a) Seller shall not merge or consolidate with any Person without the prior
written consent of Purchaser.

 

18



--------------------------------------------------------------------------------

(b) The Seller hereby agrees that during the term of this Agreement it shall not
amend Articles Third, Fourth, Fifth, Fourteenth and Sixteenth of its Certificate
of Incorporation without obtaining the prior written consent of the Purchaser.

ARTICLE VII. MISCELLANEOUS

Section 7.1. Amendment. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Seller, the Purchaser and
the Servicer.

Section 7.2. Survival. The respective representations, warranties, obligations,
liabilities, duties and indemnities of the parties contained in this Note
Purchase Agreement and each other Basic Document, and the other documents and
agreements relating hereto or thereto shall survive the consummation of the
transactions evidenced hereby, and shall survive any termination to the extent
required for their full observance and performance.

Section 7.3. Notices. All demands, notices and communications under this
Agreement shall be delivered as specified in Appendix B to the Note Purchase
Agreement.

Section 7.4. Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

Section 7.5. Waivers. No failure or delay on the part of the Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

Section 7.6. Confidential Information. The Purchaser agrees that it shall
neither use nor disclose to any Person the names and addresses of the Portfolio
Obligors, except in connection with the exercise and enforcement of the
Purchaser’s rights hereunder, under the Portfolio, under the Basic Documents to
which it is a party or as required by law.

Section 7.7. Headings. The various headings in this Agreement are for purposes
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

Section 7.8. Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 7.9. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed enforceable to the fullest extent permitted, and if not so
permitted, shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of any Basic
Document or right of any party thereto.

 

19



--------------------------------------------------------------------------------

Section 7.10. Further Assurances. Each of the parties agree to do and perform,
from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other more fully to effect
the purposes of this Agreement, including the preparation of any financing
statements or continuation statements relating to the Purchased Interest for
filing under the provisions of the UCC of any applicable jurisdiction.

Section 7.11. No Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, and their respective
successors and permitted assigns. Except as otherwise expressly provided in this
Agreement, no other Person shall have any right or obligation hereunder.

Section 7.12. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived, or supplemented except as provided herein.

Section 7.13. Assignment. This Agreement may not be assigned by NFASC, NFC and
Servicer without the prior written consent of the Purchaser. WFEFI may assign a
portion of its rights and interests herein; provided, however, that so long as
no Turbo Event has occurred, neither Purchaser nor any of its assignees may
assign any of their respective rights and interests herein to any Person that is
a captive financing entity competing with NFC in the business of leasing or
financing equipment similar to the Financed Vehicles or to any lender that is a
party to the Credit Agreement or, at any time, to any entity that NFC is
prohibited from dealing with under applicable law without the prior written
consent of NFC; and, provided further, that WFEFI must retain at least 50.0% of
the Outstanding Purchased Amount and related rights.

Section 7.14. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT
TO THIS AGREEMENT AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.

Section 7.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

[SIGNATURE PAGES FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

NAVISTAR FINANCIAL ASSET SALES CORP. By:  

/s/ William V. McMenamin

Name:  

William V. McMenamin

Title:  

Vice President, Chief Financial Officer and

 

Treasurer

NAVISTAR FINANCIAL CORPORATION By:  

/s/ William V. McMenamin

Name:  

William V. McMenamin

Title:  

Vice President, Chief Financial Officer and

 

Treasurer

WELLS FARGO EQUIPMENT FINANCE, INC. By:  

/s/ Lisa K. Lenton

Name:  

Lisa K. Lenton

Title:  

Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NPA

As of December 16, 2009, for value received, in accordance with the Note
Purchase Agreement, dated as of December 16, 2009 (the “Note Purchase
Agreement”; capitalized terms are used herein as defined in the Note Purchase
Agreement), among NAVISTAR FINANCIAL ASSET SALES CORP., a Delaware corporation
(“NFASC”), NAVISTAR FINANCAL CORPORATION, a Delaware corporation (“NFC”), and
WELLS FARGO EQUIPMENT FINANCE, INC., a Minnesota corporation (“WFEFI”), subject
to the conditions, limitations and provisions in the Note Purchase Agreement,
NFASC does hereby sell, assign, transfer and otherwise convey unto WFEFI, all
right, title and interest of NFASC in, to and under the Contracts(as reflected
in the attached Exhibit I, Composite Schedule of Contracts) and the Related
Security, including the other Portfolio Documents.

The foregoing sale does not constitute and is not intended to result in any
assumption by WFEFI of any obligation of the undersigned to the Portfolio
Obligors, Dealers, insurers or any other Person in connection with the Portfolio
Documents, the agreements with Dealers, any Insurance Policies or any agreement
or instrument relating to any of them.

It is the intention of NFASC and WFEFI that the transfers and assignments
contemplated by this NPA Assignment shall constitute a sale from NFASC to WFEFI
of the property described herein and in Section 2.01 of the Note Purchase
Agreement and the beneficial interest in title to such property shall not be
part of NFASC’s estate in the event of the filing of a bankruptcy petition by or
against NFASC under any bankruptcy law. Notwithstanding the foregoing, in the
event a court of competent jurisdiction determines that such transfer and
assignment did not constitute such a sale or that such beneficial interest is a
part of NAFSC’s estate, then NFASC shall be deemed to have granted to WFEFI a
first priority perfected security interest in all of NFASC’s right title and
interest in, to and under the assets conveyed pursuant to this NPA Assignment,
and NFASC hereby grants such security interest. For purposes of such grant, this
NPA Assignment and the Note Purchase Agreement shall constitute a security
agreement under the UCC.

This NPA Assignment is made pursuant to and upon the representations, warranties
and agreements on the part of the undersigned contained in the Note Purchase
Agreement and is to be governed by the Note Purchase Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Note Purchase Agreement.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this NPA Assignment to be duly
executed as of the day and year first above written.

 

NAVISTAR FINANCIAL ASSET SALES CORP.

By:  

 

Name:  

 

Title:  

 

NAVISTAR FINANCIAL CORPORATION By:  

 

Name:  

 

Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT I

COMPOSITE SCHEDULE OF CONTRACTS

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

THIS RELEASE, dated as of             , 201    , is made by Wells Fargo
Equipment Finance, Inc., a Minnesota corporation (“Purchaser”), and relates to
the interest of Purchaser in the Contracts and Related Security purchased by
Purchaser from Navistar Financial Asset Sales Corp. (“Seller”) pursuant to the
Note Purchase Agreement, dated as of December 16, 2009 (as amended,
supplemented, restated or otherwise modified from time to time (the “Note
Purchase Agreement”), between Purchaser and Seller. Capitalized terms used
herein and not defined herein have the meanings assigned to such terms in the
Note Purchase Agreement. Purchaser releases, without representation, warranty or
recourse, express or implied, all of its right, title and interest in, to and
under the Contracts listed on Schedule I hereto and all Related Security related
thereto.

 

WELLS FARGO EQUIPMENT FINANCE, INC. By:  

 

Name:  

 

Title:  

 

 

A-3



--------------------------------------------------------------------------------

Schedule I to Release

[List of Contracts to be released]

 

A-4



--------------------------------------------------------------------------------

SCHEDULE A

PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

Navistar Financial Corporation Place of Business:   

425 N. Martingale Road, Suite 1800

Schaumburg, Illinois 60173

Location of Records:    Same Jurisdiction of Formation:    Delaware F.E.I.N.:   
36-2472404

Navistar Financial Asset

Sales Corp.

   Place of Business:    425 N. Martingale Road, Suite 1800 Schaumburg, Illinois
60173 Location of Records:    Same F.E.I.N.:    27-1455713 Jurisdiction of
Formation:    Delaware

 

A-5



--------------------------------------------------------------------------------

EXECUTION COPY

SALE TRANSACTION

APPENDIX A

PART I - DEFINITIONS

All terms used in this Appendix shall have the defined meanings set forth in
this Part I when used in the Basic Documents, unless otherwise defined therein.

Account Bank: The Bank of New York Mellon, a New York banking corporation.

Account Control Agreement: shall mean that certain Account Control Agreement,
dated as of December 16, 2009, among Servicer, the Seller, WFEFI and the Account
Bank with respect to the Designated Accounts.

Accountants’ Report: As defined in Section 3.02 of the Servicing Agreement.

Accounting Date: With respect to a Monthly Period and the related Settlement
Date, the last day of the related Monthly Period.

Actual Payment: With respect to a Monthly Period, the related Settlement Date
and a Contract, all Collections with respect to such Contract from or for the
account of all of the Portfolio Obligors during such Monthly Period (and, in the
case of the first Settlement Date, all Collections with respect to such Contract
from or for the account of all of the Portfolio Obligors after the Cutoff Date
but on or prior to the related Accounting Date) except for any Overdue Payments
or Supplemental Servicing Fees.

Administrative Contract: As defined in Section 2.08 of the Servicing Agreement.

Administrative Purchase Payment: With respect to an Administrative Contract
purchased as of any Accounting Date, a payment equal to the product of (a) the
Contract Balance of such Administrative Contract and (b) the Tranche A Purchase
Percentage or the Tranche B Purchase Percentage, as applicable to such Contract,
as of such Accounting Date.

Affiliate: With respect to any specified Person, any other Person controlling,
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

Aggregate Contract Balance: As of any date, the sum of the Contract Balances of
all outstanding Contracts as of such date.

Aggregate Starting Contract Balance: $246,787,512.71, which is the aggregate
Contract Balance of all Contracts as of the Cutoff Date.



--------------------------------------------------------------------------------

Aggregate Unpaids: As of any date, an amount equal to the sum of all accrued and
unpaid Yield and the Outstanding Purchased Amount at such date.

Annual Percentage Rate or APR: With respect to a Contract, the annual percentage
rate specified in such Contract.

Authorized Officer: With respect to any Person, a Vice President or more senior
officer of such Person who is authorized to act for such Person with respect to
such matters.

Available Amounts: With respect to any Monthly Period and the related Settlement
Date, the aggregate of (a) all Collections (unless and until the Servicer
Termination Date occurs, other than Supplemental Servicing Fees) for the related
Monthly Period, (b) Monthly Advances for the related Monthly Period,
(c) Warranty Payments for the related Accounting Date, (d) Administrative
Purchase Payments for the related Accounting Date, (e) Defaulted Contract
Payments for the related Accounting Date, (f) Optional Purchase Proceeds,
(g) Investment Earnings with respect to the Designated Accounts that have been
deposited into the Collection Account and (h) the Yield Supplement Amount for
such Monthly Period less (i) Excess Recognized Losses for such Settlement Date.

Backup Servicer: Portfolio Financial Servicing Company.

Backup Servicing Agreement: The Backup Servicing Agreement among Servicer, WFEFI
and the Backup Servicer with respect to the Portfolio.

Basic Documents: The Note Sale Agreement, the NSA Assignment, the NPA
Assignment, the Note Purchase Agreement, the Servicing Agreement, the Letter
Agreement, and the Composite Schedule of Contracts.

Basic Servicing Fee: As defined in Section 2.09 of the Servicing Agreement.

Business Day: Any day other than a Saturday, a Sunday or any other day on which
banking institutions in Minneapolis, Minnesota, New York, New York or Chicago,
Illinois are authorized or required by law to close.

Certificate of Incorporation: As defined in Section 6.1(f) of the Note Purchase
Agreement.

Certificate of Title: With respect to a Financed Vehicle, the certificate of
title or other evidence of ownership of such Financed Vehicle issued by a
registrar of titles in the jurisdiction in which such Financed Vehicle is
registered.

Change of Control: The occurrence of one or more of the following events:
(a) any Person or two or more Persons acting in concert (other than NIC or its
Affiliates) shall have acquired legal and/or beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Act of 1934 and the rules
promulgated thereunder) of more than forty-nine percent (49%) of the outstanding
shares of the voting Equity Interests of Borrower; (b) as of any date a majority
of the board of directors of Borrower consists (other than vacant seats) of
individuals

 

App. A-2



--------------------------------------------------------------------------------

who are not either (i) directors of Borrower as of the Closing Date,
(ii) selected or nominated to become directors by the board of directors of
Borrower of which a majority consisted of individuals described in clause (i),
or (iii) selected or nominated to become directors by the board of directors of
Borrower of which a majority consisted of individuals described in clause
(i) and individuals described in clause (ii); or (c) all or substantially all of
the assets of Borrower shall be sold to any Person (other than NIC or its
Affiliates), whether in one transaction or a series of transactions.

Closing Date: December 16, 2009.

Code: The Internal Revenue Code of 1986, as amended, and Treasury Regulations
promulgated thereunder.

Code Collateral: Any property a security interest in which may be perfected by
filing under the applicable UCC.

Collection Account: The account designated as such, established and maintained
pursuant to Section 2.02(a) of the Servicing Agreement.

Collections: All amounts received and identified from Portfolio Obligors or
otherwise in respect of the Contracts during the related Monthly Period, whether
constituting principal or interest, prepayments, proceeds of sales of Financed
Vehicles, benefits of any lease assignments, Insurance Proceeds, proceeds from
Dealer Liability, proceeds from any Navistar Purchase Obligations, proceeds from
Guaranties or other Portfolio Documents, or otherwise, but excluding
Supplemental Servicing Fees and amounts that are required to be refunded or paid
to the Portfolio Obligor on in respect of such Contract, Warranty Payments,
Administrative Purchase Payments and Defaulted Contract Payments.

Composite Schedule of Contracts: As defined in Section 3.02 of the Servicing
Agreement.

Conflict Standard: To the extent commercially reasonable, (i) the Servicer shall
take such action with respect to the Portfolio as Servicer takes with respect to
other similar equipment financed by the Servicer, (ii) with respect to any
Portfolio Obligor of any Financed Vehicles, that the Servicer shall take such
action (and refrain from taking such action) as the Servicer takes with other
borrowers in similar circumstances as such Portfolio Obligor, and (iii) the
Servicer shall not discriminate against the Portfolio and the Portfolio Obligors
due to the sale of the Portfolio pursuant to the Note Purchase Agreement.

Contract: The related contract(s), notes or other agreement(s) with the related
Portfolio Obligor which collectively set forth the terms of the retail loan or
other financing with respect to a Financed Vehicle, which contract, note or
other agreement is listed on the Composite Schedule of Contracts. In the event
that a contract, note or other agreement relates to retail loan listed on the
Composite Schedule of Contracts and retail loans or other financings not listed
in the Composite Schedule of Contracts, Contract shall include only such portion
or rights under such contracts, notes or other agreements to the extent of such
retail loan listed on the Composite Schedule of Contracts.

 

App. A-3



--------------------------------------------------------------------------------

Contract Balance: As of an Accounting Date, (a) with respect to any Contract,
the Starting Contract Balance thereof minus the sum of the following amounts, in
each case computed in accordance with the actuarial method: (i) that portion of
all Scheduled Payments allocated to principal due after the Cutoff Date and on
or prior to the Accounting Date, (ii) that portion of all Warranty Payments,
Defaulted Contract Payments, or Administrative Purchase Payments allocated to
principal, (iii) that portion of all Prepayments allocated to principal, and
(iv) that portion of the following received and allocated to principal by the
Servicer: benefits of any lease assignments, proceeds from any Insurance
Policies, proceeds from any Dealer Liability, proceeds from any Navistar
Purchase Obligations and proceeds from any Guaranties.

Contract File: As defined in Section 4.01 of the Servicing Agreement.

Credit Agreement: The Amended and Restated Credit Agreement, dated as of
December 16, 2009, among NFC, JPMorgan Chase Bank, N.A. as Administrative Agent,
and the other parties thereto, as amended, supplemented, restated or otherwise
modified from time to time.

Custodian: NFC, as Servicer, or another custodian named from time to time
pursuant to the Servicing Agreement.

Cutoff Date: November 30, 2009.

Dealer: (i) a Person with whom Navistar has a valid dealer sales/maintenance
agreement to sell Navistar Vehicles, (ii) a Person with whom NFC has an
agreement to extend new or used Vehicle floor plan financing terms, (iii) a
Vehicle manufacturer with whom Navistar has a valid agreement to sell Navistar
Vehicles.

Dealer Liability: With respect to any Contract, all rights, claims and actions
of NFC against the Dealer which sold the Financed Vehicle(s) which gave rise to
such Contract and any successor Dealer for recourse or reimbursement of any
losses, costs or expenses arising as a result of a default by the Portfolio
Obligor on such Contract.

Defaulted Contract: A Contract (i) as to which the Servicer (a) has reasonably
determined, in accordance with its customary servicing procedures, that eventual
payment of amounts owing on such Contract is unlikely or (b) has repossessed the
Financed Vehicle or all Financed Vehicles securing the Contract, (ii) as to
which any related Scheduled Payment is at least 120 days overdue, or (iii) as to
which the related Portfolio Obligor with respect to the related Contract has
experienced an Insolvency Event.

Defaulted Contracts Cash Recourse Limit: $6,746,781.22, which is 3.0% of the
WFEFI Purchase Price.

Defaulted Contract Payment: With respect to a Defaulted Contract as of an
Accounting Date, a payment equal to the product of (a) the Contract Balance of
such Defaulted Contract and (b) the Tranche A Purchase Percentage or the Tranche
B Purchase Percentage, as applicable to such Contract, as of such Accounting
Date.

 

App. A-4



--------------------------------------------------------------------------------

Defaulted Contract Repurchase Limit: $13,493,562.44, which is 6.0% of the WFEFI
Purchase Price.

Delinquency Percentage: With respect to a Determination Date and the related
Settlement Date, the aggregate Contract Balance of all outstanding Contracts
which are 61 days or more past due as of the related Accounting Date, as
determined in accordance with the Servicer’s normal practices subject to the
Conflict Standard, expressed as a percentage of the Aggregate Contract Balance
of all Contracts on such Accounting Date.

Designated Accounts: Collectively, the Collection Account, the UNL Reserve
Account and the Negative Carry Account.

Determination Date: The day that is four Business Days prior to the Settlement
Date.

Discount Rate: For any Determination Date, the sum of the Servicing Fee Rate and
the WFEFI Purchase Rate for such Determination Date.

Eligible Contract: a transaction consisting of a Contract and Related Security
that as of the Reporting Date: is not more than thirty (30) days past due; has
not been modified within the last twelve (12) months for credit reasons; the
Portfolio Obligor thereunder is not a federal, state or municipal entity; the
Portfolio Obligor thereunder is not subject to an Insolvency Proceeding; NFC has
not declared a default to exist thereunder; is not a Dealer capital loan; and
does not relate to an automobile transaction.

Eligible Investments: means any of the following:

(i) Negotiable instruments or securities represented by instruments in bearer or
registered or in book-entry form which evidence (a) obligations fully guaranteed
by the United States of America; (b) time deposits in, or bankers acceptances
issued by, any depositary institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the time of investment or
contractual commitment to invest therein, the certificates of deposit or
short-term deposits, if any, or long-term unsecured debt obligations (other than
such obligation whose rating is based on collateral or on the credit of a Person
other than such institution or trust company) of such depositary institution or
trust company shall have a credit rating from Moody’s and S&P of at least “P-l”
and “A-1”, respectively, in the case of the certificates of deposit or
short-term deposits, or a rating not lower than one of the two highest
investment categories granted by Moody’s and by S&P; (c) certificates of deposit
having, at the time of investment or contractual commitment to invest therein, a
rating from Moody’s and S&P of at least “P-1” and “A-1”, respectively and a
maturity of no more than thirty (30) days; or (d) investments in money market
funds rated in the highest investment category or otherwise approved in writing
by the applicable rating agencies;

(ii) Demand deposits in any depositary institution or trust company referred to
in (i)(b) above;

 

App. A-5



--------------------------------------------------------------------------------

(iii) Commercial paper (having original or remaining maturities of no more than
thirty (30) days) having, at the time of investment or contractual commitment to
invest therein, a credit rating from Moody’s and S&P of at least “P- 1” and
“A-1”, respectively;

(iv) Eurodollar time deposits having a credit rating from Moody’s and S&P of at
least “P-1” and “A-1”, respectively;

(v) Repurchase agreements involving any of the Eligible Investments described in
clauses (i)(a), (i)(c) and (iv) of this definition so long as the other party to
the repurchase agreement has at the time of investment therein, a rating from
Moody’s and S&P of at least “P-1” and “A-1”, respectively;

(vi) Commercial paper master notes having, at the time of the investment or
contractual commitment to invest therein, a credit rating from Moody’s and S&P
of at least “P-1” and “A-1”, respectively; and

(vii) Any other investment permitted by Purchaser.

Eligible Investments may be purchased by or through the Account Bank and its
Affiliates. The Account Bank and/or its Affiliates may act as sponsor,
administrator or issuer, or act in a similar capacity with respect to the
Eligible Investments and receive compensation for such services.

Eligible Restructured Contract: Any Contract which (i) was amended or
restructured for credit reasons at least 12 months prior to the Reporting Date,
(ii) is not owed by a Portfolio Obligor that is the subject of a bankruptcy or
insolvency proceeding and (iii) since its amendment or restructuring, has not
been greater than 60 days past due (measured from the date of any Scheduled
Payment).

Enforcement Expenses: without duplication, all documented enforcement costs and
expenses (including, without limitation, court costs and attorneys’ fees and
expenses) incurred by Purchaser in connection with the enforcement by the
Purchaser of its right against the Servicer under the Servicing Agreement.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Excess Recognized Loss: As defined in Section 5.04 of the Note Sale Agreement.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Finance Charges: With respect to a Contract, any finance, interest, late payment
charges or similar charges owing by a Portfolio Obligor pursuant to such
Contract.

Financed Vehicle: A Vehicle, together with any accessions thereto which were
financed with the proceeds of the related Contract, securing a Portfolio
Obligor’s indebtedness under a Contract. A Contract may be secured by one or
more Financed Vehicles.

 

App. A-6



--------------------------------------------------------------------------------

Form Portfolio Agreement: Each of NFC’s standard form of lease and loan
agreements for use with NFC’s commercial customers substantially in the form
attached to the Note Purchase Agreement as Annex A.

Full Prepayment: With respect to a Monthly Period, the related Settlement Date,
that portion of an Actual Payment (other than the Scheduled Payment), which with
respect to (i) any Contract, is sufficient to prepay such Contract in full
(after application of the Scheduled Payment), or (ii) a Contract secured by
multiple Financed Vehicles, equals the unpaid principal amount of the Contract
relating to any Financed Vehicle, as determined by the Servicer in accordance
with its customary servicing procedures and subject to the Conflict Standard.

Governmental Authority: Any nation or government, any state, province or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Guaranty: With respect to any Contract, a personal or commercial guaranty of a
Portfolio Obligor’s performance with respect to such Contract.

Idealease Chattel Paper: Each lease agreement between an Idealease Dealer and
the retail user, in substantially the form included in the Form Portfolio
Agreements, with respect to the related Financed Vehicle.

Indemnified Parties: As defined in Section 6.05 of the Servicing Agreement.

Insolvency Event: With respect to a specified Person, (i) the entry of a decree
or order by a court, agency or supervisory authority having jurisdiction in the
premises for the appointment of a conservator, receiver or liquidator for such
Person, in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of such
Person’s affairs, and the continuance of any such decree or order unstayed and
in effect for a period of 60 consecutive days; (ii) the consent by such Person
to the appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to such Person or of or relating to substantially all
of such Person’s property, or (iii) such Person shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization statute, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations.

Insurance Policy: With respect to any Contract and the related Financed Vehicle,
an insurance policy covering physical damage, credit life, credit disability,
theft, mechanical breakdown or similar event to each Financed Vehicle securing
such Contract.

Insurance Proceeds: Proceeds of any Insurance Policy with respect to any
Contract and the related Financed Vehicle.

Intercompany Note: The Intercompany Advance Agreement and the related Revolving
Note, dated as of the Closing Date, between NFC and NFASC, as amended,
supplemented, restated or otherwise modified from time to time.

 

App. A-7



--------------------------------------------------------------------------------

Investment Company Act: The Investment Company Act of 1940, as amended.

Investment Earnings: Investment earnings on funds deposited in the Designated
Accounts, net of losses and investment expenses, during the applicable Monthly
Period.

Letter Agreement: The letter agreement, dated as of the Closing Date, between
NFC and WFEFI, as amended, supplemented, restated or otherwise modified from
time to time.

Lien: Any security interest, lien, charge, pledge, equity or encumbrance of any
kind other than liens for taxes not yet due and payable, mechanics’ liens, any
liens that attach by operation of law, and any liens being contested by
appropriate measures.

Loan Agreement: The Loan and Security Agreement, dated as of the Closing Date,
between NFC and WFEFI, as amended, supplemented, restated or otherwise modified
from time to time.

Make Whole Payment: As of any purchase date, an amount equal to the present
value of the aggregate Yield (calculated assuming the WFEFI Purchase Rate for
each subsequent period is equal to (a) the WFEFI Purchase Rate as of such date
minus (b) the effective yield to maturity of U.S. Treasury notes with a maturity
date closest to the date on which the Outstanding Purchased Amount would first
fall below 10.0% of the Aggregate Starting Contract Balance assuming it is
repaid in accordance with Section 5.1(c) of the Note Purchase Agreement) that
would accrue on the then Outstanding Purchased Amount (assuming it is repaid in
accordance with Section 5.1(c) of the Note Purchase Agreement) from such date
until the last day of the month in which the Servicer estimates the Contract
Balance of the Contracts will be 10.0% or less of the Aggregate Starting
Contract Balance, discounted at a rate equal to the WFEFI Purchase Rate as of
such date.

Material Adverse Effect: With respect to a Person, a material adverse effect on
(a) the business, assets, operations, or financial condition of such Person and
its subsidiaries (taken as a whole), (b) such Person’s ability to pay or perform
its obligations under the Basic Documents in accordance with the terms thereof,
(c) the Portfolio (taken as a whole), or (d) WFEFI’s rights and remedies under
and the Basic Documents.

Monthly Advance: As defined in Section 2.13 of the Servicing Agreement.

Monthly Period: With respect to a Determination Date or Settlement Date, the
calendar month preceding the month in which such Determination Date or
Settlement Date occurs except that the Monthly Period relating to the first
Determination Date or Settlement Date shall be the period from the Cutoff Date
to the last day of the calendar month immediately preceding the first
Determination Date or Settlement Date.

Moody’s: Moody’s Investors Service, Inc. or its successor.

Navistar: Navistar, Inc. (f/k/a International Truck and Engine Corporation), a
Delaware corporation, and its successors and assigns.

 

App. A-8



--------------------------------------------------------------------------------

Navistar Purchase Obligations: Certain obligations of Navistar, subject to
limitations, to purchase Financed Vehicles securing Contracts pursuant to
Article VI and other provisions of the Amended and Restated Master Intercompany
Agreement by and between NFC and Navistar dated as of April 1, 2007, as such
Master Intercompany Agreement may be amended, supplemented, restated or
otherwise modified.

Navistar Vehicle: Any Vehicle produced by or for Navistar or its Subsidiaries or
sold by Navistar or its Subsidiaries to Dealers, including any body parts or
accessions attached thereto.

Negative Carry Account: The account designated as such, established and
maintained pursuant to Section 2.02(a) of the Servicing Agreement.

Negative Carry Account Excess: With respect to any Determination Date, the
excess, if any, of (x) the amount on deposit in the Negative Carry Account as of
such Determination Date over (y) the Negative Carry Account Target Balance as of
such Determination Date.

Negative Carry Account Shortfall: With respect to any Determination Date, the
excess, if any, of (x) the Negative Carry Account Target Balance as of such
Determination Date over (y) the amount on deposit in the Negative Carry Account
as of such Determination Date.

Negative Carry Account Target Balance: As calculated on any Determination Date,
if the weighted average coupon rate of the Contracts as of the first day of the
Monthly Period related to such Determination Date is less than the Discount Rate
for such Determination Date, then the Negative Carry Account Target Balance will
equal the excess of (i) the calculated monthly payment using the Aggregate
Contract Balance as of the first day of such Monthly Period, the Discount Rate
for such Determination Date, the weighted average remaining maturity of the
Contracts as of the first day of such Monthly Period, and the aggregate
outstanding balloon/residual amount of the Contracts as of such Monthly Period,
over (ii) the calculated monthly payment using the Aggregate Contract Balance as
of the first day of such Monthly Period, the weighted average coupon rate of the
Contracts as of the first day of such Monthly Period, the weighted average
remaining maturity of the Contracts as of the first day of such Monthly Period,
and the aggregate outstanding balloon/residual amount of the Contracts as of the
first day of such Monthly Period, multiplied by the weighted average remaining
maturity of the Contracts as of the first day of such Monthly Period .

NFASC: Navistar Financial Asset Sales Corp., a Delaware corporation, and its
successors and permitted assigns.

NFC: Navistar Financial Corporation, a Delaware corporation, and its successors
and permitted assigns.

NIC: Navistar International Corporation, a Delaware corporation, and its
successors and assigns.

Note Purchase Agreement: The Note Purchase Agreement, dated as of the Closing
Date, among Seller, Servicer and Purchaser, as amended, supplemented, restated
or otherwise modified from time to time.

 

App. A-9



--------------------------------------------------------------------------------

Note Sale Agreement: The Note Sale Agreement, dated as of the Closing Date,
between NFC and Seller, as amended, supplemented, restated or otherwise modified
from time to time.

Notice of Assignment: The Notice of Assignment, substantially in the form of
Exhibit B to the Note Sale Agreement.

NPA Assignment: As defined in Section 2.01(a) of the Note Purchase Agreement.

NSA Assignment: As defined in Section 2.01 of the Note Sale Agreement.

Opinion of Counsel: A written opinion of counsel, who may, except as otherwise
expressly provided, be an employee of the Seller or the Servicer.

Optional Purchase Proceeds: As defined in Section 2.16 of the Servicing
Agreement.

Outstanding Monthly Advances: As of any date, the sum of all Monthly Advances
made as of or prior to such date minus all payments with respect thereto as of
or prior to such date pursuant to Section 5.1(c)(iv) of the Note Purchase
Agreement as reducing Outstanding Monthly Advances.

Outstanding Purchased Amount: With respect to the Portfolio, at any time,
(A) the WFEFI Purchase Price minus (B) the amounts applied pursuant to clauses
(iii) and (v) of Section 5.1(c) of the Note Purchase Agreement to reduce the
Outstanding Purchased Amount in accordance with the terms and conditions of the
Note Purchase Agreement; provided that such Outstanding Purchased Amount shall
be restored (in accordance with Section 5.3 of the Note Purchase Agreement) in
the amount of any payments so received and applied if at any time the
distribution of such payments are rescinded, returned or refunded for any
reason.

Overdue Payment: With respect to a Monthly Period, the related Settlement Date
and to a Contract, the amount of any due but unpaid Scheduled Payment.

Partial Prepayment: With respect to a Settlement Date and to any Contract, the
portion of an Actual Payment in excess of the Scheduled Payment which equals one
or more future Scheduled Payments but does not constitute a Full Prepayment and
results in a Rebate in accordance with the Servicer’s customary procedures
subject to the Conflict Standard.

Paydown Amount: With respect to any Settlement Date and the related
Determination Date, an amount equal to the excess, if any, of (a) Outstanding
Purchased Amount as of such date (prior to giving effect to any payments to be
made with respect thereto on such date) over (b) the sum of (i) the product of
(A) the Tranche A Purchase Rate and (B) the Tranche A Aggregate Contract Balance
as of the last day of the related Monthly Period and (ii) the product of (A) the
Tranche B Purchase Rate and (B) the Tranche B Aggregate Contract Balance as of
the last day of the related Monthly Period.

Permitted Liens: With respect to any Contract and Related Security, including
the other Portfolio Documents, the interests of the parties under the Basic
Documents, the applicable Portfolio Obligor under the Portfolio Documents and,
with respect to any Portfolio Document or

 

App. A-10



--------------------------------------------------------------------------------

Related Security that relates to a retail loan or other financing that is not a
Contract, the interest of others in such Portfolio Document or Related Security
to the extent related to such other retail loans or financing.

Permitted Modification: A modification in accordance with the Servicer’s
customary practices subject to the Conflict Standard that does not change the
amount of any Scheduled Payment applicable to the Contract Balance, the total
number of Scheduled Payments or the month in which any Scheduled Payment is to
occur, except that on one occurrence with respect to each Contract up to three
Scheduled Payments may be extended.

Person: Any legal person, including any individual, corporation, partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, governmental entity or other entity of similar
nature.

Portfolio: Collectively, the Contracts and the Related Security, including the
other Portfolio Documents.

Portfolio Documents: The Contracts and any other documents, instruments and
agreements entered into or provided by a Portfolio Obligor in connection with
the Contracts and the related Financed Vehicles and the transactions
contemplated thereby. In the event that any such document relates to a retail
loan or other financing that is not a Contract, Portfolio Documents shall
include only such portion or rights under such documents to the extent related
to such Contract, it being understood that Portfolio Documents shall not include
such portion or rights under such document to the extent related to such other
retail loan or other financing and shall not include any interest in any
collateral securing the Contract or the Portfolio Documents other than the
Financed Vehicles related to such Contract.

Portfolio Obligor: the purchaser or any co-purchaser of the related Financed
Vehicle or Financed Vehicles or any other Person, including the maker of a
Guaranty, who owes payments under such Portfolio Document (whether as a
principal or as a surety).

Prepayment: With respect to a Settlement Date and to a Contract, the portion of
an Actual Payment in excess of the Scheduled Payment.

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

Purchase Price: $246,787,512.71, which is the Aggregate Starting Contract
Balance.

Purchased Percentage: With respect to any Monthly Period and the related
Determination Date and Settlement Date, the weighted average of the Tranche A
Purchased Percentage (weighted in accordance with the Tranche A Aggregate
Contract Balance as of the first day of such Monthly Period) and the Tranche B
Purchased Percentage (weighted in accordance with the Tranche B Aggregate
Contract Balance as of the first day of such Monthly Period).

 

App. A-11



--------------------------------------------------------------------------------

Purchaser: Wells Fargo Equipment Finance, Inc., a Minnesota corporation, and its
successors and assigns.

Rebate: With respect to a given date and to a Contract, the rebate under such
Contract that is or would be payable to the Portfolio Obligor for unearned
finance charges or any other charges that are or would be subject to a rebate to
the Portfolio Obligor upon the payment of a Partial Prepayment or a Full
Prepayment.

Recognized Losses: With respect to any Defaulted Contract repurchased by NFC
pursuant to Section 5.04 of the Note Sale Agreement, the excess, if any, of
(a) the amount of the Defaulted Contracts Payment made by NFC in connection with
such Defaulted Contract over (b) an amount equal to the estimated fair market
value (as defined in the next sentence) of such Financed Vehicle. For purposes
of the previous sentence, the “fair market value” of a Financed Vehicle shall be
(A) with respect to Navistar Vehicles that were new when originally financed
under a Contract, 100% of the wholesale value as published in the most recent
ATD/NADA Official Commercial Truck Guide, (B) with respect to any other Vehicle,
79% of the wholesale value as published in the most recent ATD/NADA Official
Commercial Truck Guide, and (C) if no ATD/NADA value is available for a Vehicle
as equipped, (i) NFC will determine the fair market value of such Vehicle in
accordance with the Conflict Standard and its customary policies and procedures
utilizing other industry and internal data taking into account the location and
condition of the Vehicle as of such date, (ii) if the Purchaser disagrees with
such determination pursuant to clause (C), the Purchaser shall, within ten
(10) Business Days of receipt of NFC’s fair market value determination provide
NFC with written notice of such objection and the Purchaser’s estimate of fair
market value of such Vehicle, (iii) NFC and the Purchaser shall cooperate with
each other to resolve such objection and (iv) if NFC and the Purchaser cannot
resolve such objection within ten (10) Business Days of NFC’s receipt of the
Purchaser’s objection, the parties shall appoint an independent third-party
appraiser to determine the fair market value of such Vehicle, which
determination shall be binding on NFC and the Purchaser. Fair market value shall
be determined within 90 days after the Accounting Date as of which the related
Defaulted Contract is repurchased by NFC. Once the Recognized Loss with respect
to a Defaulted Contract has been established pursuant to the foregoing, it shall
not be changed.

Recharacterization: When used in the Note Purchase Agreement, as defined in
Section 2.1 of the Note Purchase Agreement and, when used in the Note Sale
Agreement, as defined in Section 2.01 of the Note Sale Agreement.

Records: With respect to any Contract and Related Security therefor, including
the other Portfolio Documents, and the related Portfolio Obligor, all Contracts,
other Portfolio Documents and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights) relating
to such Contract and Related Security therefor and the related Portfolio
Obligor.

Related Security: With respect to a Contract, the right, title and interest of
NFC, Seller and WFEFI, as the context may require, in and to the following
assets:

 

  (a) all amounts due on and under such Contract after the Cutoff Date and the
fully executed original of such Contract;

 

App. A-12



--------------------------------------------------------------------------------

  (b) the security interests in the Financed Vehicles granted by Portfolio
Obligors pursuant to such Contract and, to the extent permitted by law, in any
accessions thereto which are financed by such Contract, and, where permitted by
law, the original Certificate of Title and otherwise such documents, if any,
that NFC keeps on file in accordance with its customary procedures and subject
to the Conflict Standard indicating that the related Financed Vehicle is owned
by the Portfolio Obligor and subject to a security interest in favor of NFC;

 

  (c) any proceeds from any Insurance Policies with respect to such Contract and
the related Financed Vehicle and any documents evidencing or related to such
Insurance Policies;

 

  (d) any proceeds from Dealer Liability with respect to such Contract, and
proceeds from any Guaranties with respect to such Contract;

 

  (e) the benefit of any lease assignments with respect to the Financed
Vehicles; and

 

  (f) any proceeds of the property described in clauses (a) through (e) above.

Reporting Date: October 31, 2009.

Repurchase Event: A Repurchase Event described in Section 5.03 of the Note Sale
Agreement.

Responsible Officer: With respect to any Person, the President, any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer or assistant officer of such Person customarily performing functions
similar to those performed by any of the above designated officers, and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

Scheduled Payment: With respect to any Contract, a payment which (i) is in the
amount required under the terms of such Contract in effect as of the Cutoff Date
except, in the case of any Contract secured by more than one Financed Vehicle,
including any changes in the terms of such Contract resulting from a Full
Prepayment with respect to any Financed Vehicle related thereto, and (ii) is
payable by the Portfolio Obligor of such Contract. When Scheduled Payment is
used with reference to a Settlement Date after the Closing Date, it means the
payment which as of the Cutoff Date is due in the related Monthly Period;
provided, however, that in the case of the first Settlement Date, the Scheduled
Payment shall include all such payments due from the Portfolio Obligor after the
Cutoff Date.

 

App. A-13



--------------------------------------------------------------------------------

Seller: Navistar Financial Asset Sales Corp., a Delaware corporation, and its
successors and permitted assigns.

Seller Parties: Has the meaning set forth in the preamble to the Note Purchase
Agreement.

Servicer: NFC, or its successor in interest pursuant to Section 7.03 of the
Servicing Agreement.

Servicer Default: Any of the events specified in Section 7.01 of the Servicing
Agreement; provided that any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.

Servicer’s Certificate: A certificate, in substantially the form of Exhibit A to
the Servicing Agreement, completed by and executed on behalf of the Servicer, in
accordance with Section 2.15 of the Servicing Agreement.

Servicer Termination Date: As defined in Section 7.02 of the Servicing
Agreement.

Servicing Agreement: The Servicing Agreement, dated as of the Closing Date, by
and between Purchaser and the Servicer, as amended, modified and supplemented
from time to time.

Servicing Fee Rate: 1.00% per annum.

Settlement Date: With respect to a Monthly Period, the 18th day of the next
succeeding calendar month or, if such 18th day is not a Business Day, the next
succeeding Business Day, commencing January 19, 2010.

Settlement Period: With respect to any Settlement Date, the period from and
including the preceding Settlement Date (or in the case of the first Settlement
Date, the Closing Date) to but excluding the referent Settlement Date.

S&P: Standard & Poor’s Ratings Services, or its successor.

Starting Contract Balance: With respect to a Contract, the aggregate principal
amount advanced under such Contract toward the purchase price of the Financed
Vehicle or Financed Vehicles, including insurance premiums, service and warranty
contracts, federal excise and sales taxes and other items customarily financed
as part of a Contract and related costs, less payments received from the
Portfolio Obligor on or prior to the Cutoff Date with respect to such Contract
allocable on the basis of the actuarial method to principal.

Subsidiary: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

 

App. A-14



--------------------------------------------------------------------------------

Supplemental Servicing Fee: As defined in Section 2.09 of the Servicing
Agreement.

Taxes: All taxes, fees, levies, imposts, duties, charges, assessments and
withholdings, of any kind or nature whatsoever.

Total Servicing Fee: As defined in Section 2.09 of the Servicing Agreement.

Tranche A Contract: Any Contract listed on the Composite Schedule of Contracts
as a Tranche A Contract.

Tranche A Aggregate Contract Balance: As of any date, the sum of the Contract
Balances of all Tranche A Contracts.

Tranche A Aggregate Starting Contract Balance: $191,108,594.55, which is the
aggregate Contract Balance of all Tranche A Contracts as of the Cutoff Date.

Tranche A Purchased Percentage: 90.0%.

Tranche A Purchase Rate: 5.86% per annum.

Tranche B Contract: Any Contract listed on the Composite Schedule of Contracts
as a Tranche B Contract.

Tranche B Aggregate Contract Balance: As of any date, the sum of the Contract
Balances of all Tranche B Contracts.

Tranche B Aggregate Starting Contract Balance: $55,678,918.16, which is the
aggregate Contract Balance of all Tranche B Contracts as of the Cutoff Date.

Tranche B Purchased Percentage: 95.0%.

Tranche B Purchase Rate: 5.07% per annum.

Treasury Regulations: The regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

Turbo Event: The occurrence of the election of WFEFI in accordance with
Section 5.7(b) of the Note Purchase Agreement.

Turbo Trigger Event: The occurrence of any of the events specified as such in
Section 5.7(a) of the Note Purchase Agreement.

UCC: The Uniform Commercial Code, as in effect in the relevant jurisdiction.

UNL Reserve Account: The account designated as such, established and maintained
pursuant to Section 2.02(a) of the Servicing Agreement.

 

App. A-15



--------------------------------------------------------------------------------

Vehicle: A new or used truck, truck chassis, bus, van or trailer.

Warranty Payment: With respect to a Warranty Contract as of an Accounting Date,
a payment equal to the product of (a) the Contract Balance of such Warranty
Contract and (b) the Tranche A Purchase Percentage or the Tranche B Purchase
Percentage, as applicable to such Contract, as of such Accounting Date.

Warranty Purchaser: NFC pursuant to Section 5.03 of the Note Sale Agreement.

Warranty Contract: A Contract which the Warranty Purchaser has become obligated
to repurchase pursuant to Section 5.03 of the Note Sale Agreement.

WFEFI: Wells Fargo Equipment Finance, Inc., a Minnesota corporation.

WFEFI Purchase Price: $224,892,707.35, which is the sum of (a) the product of
(i) the Tranche A Aggregate Starting Contract Balance and (ii) the Tranche A
Purchased Percentage and (b) the product of (i) the Tranche B Aggregate Starting
Contract Balance and (ii) the Tranche B Purchased Percentage.

WFEFI Purchase Rate: With respect to any Monthly Period and the related
Determination Date and Settlement Date, the weighted average of the Tranche A
Purchase Rate (weighted in accordance with the Tranche A Aggregate Contract
Balance as of the first day of such Monthly Period) and the Tranche B Purchase
Rate (weighted in accordance with the Tranche B Aggregate Contract Balance as of
the first day of such Monthly Period).

Yield: With respect to any Settlement Date, the sum of (a) the sum of yield
accrued on the Outstanding Purchased Amount during the related Settlement Period
at a rate equal to the WFEFI Purchase Rate calculated on the basis of a 360-day
year consisting of 12 months of 30 days each (provided that the Yield for the
first Settlement Date shall be for the period from the Closing Date until the
first Settlement Date) plus (b) any unpaid Yield from any prior Settlement Date.

Yield Supplement Amount: With respect to any Determination Date and the related
Monthly Period, the product of (a) 1/12, (b) the Aggregate Contract Balance as
of the first day of the related Monthly Period and (c) the excess, if any, of
(i) the Discount Rate for such Determination Date over (ii) the weighted average
coupon rate of the Contracts as of the first day of the related Monthly Period.

 

App. A-16



--------------------------------------------------------------------------------

APPENDIX A

PART II - RULES OF CONSTRUCTION

(A) Accounting Terms. As used in this Appendix or the Basic Documents,
accounting terms which are not defined, and accounting terms partly defined,
herein or therein shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Appendix or the Basic Documents are inconsistent with
the meanings of such terms under generally accepted accounting principles, the
definitions contained in this Appendix or the Basic Documents will control.

(B) “Hereof,” etc. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Appendix or any Basic Document will refer to
this Appendix or such Basic Document as a whole and not to any particular
provision of this Appendix or such Basic Document; and Section, Schedule and
Exhibit references contained in this Appendix or any Basic Document are
references to Sections, Schedules and Exhibits in or to this Appendix or such
Basic Document unless otherwise specified. The word “or” is not exclusive.

(C) Use of “related”. as used in this Appendix and the Basic Documents, with
respect to any Settlement Date, the “related Determination Date” and the
“related Monthly Period” will mean the Determination Date and the Monthly
Period, respectively, immediately preceding such Settlement Date.

(D) Number and Gender. Each defined term used in this Appendix or the Basic
Documents has a comparable meaning when used in its plural or singular form.
Each gender-specific term used in this Appendix or the Basic Documents has a
comparable meaning whether used in a masculine, feminine or gender-neutral form.

(E) Including. Whenever the term “including” (whether or not that term is
followed by the phrase “but not limited to” or “without limitation” or words of
similar effect) is used in this Appendix or the Basic Documents in connection
with a listing of items within a particular classification, that listing will be
interpreted to be illustrative only and will not be interpreted as a limitation
on, or exclusive listing of, the items within that classification.

 

App. A-17



--------------------------------------------------------------------------------

APPENDIX B

NOTICE ADDRESSES AND PROCEDURES

All requests, demands, directions, consents, waivers, notices, authorizations
and communications provided or permitted under any Basic Document to be made
upon, given or furnished to or filed with the Servicer, Purchaser and Seller
shall be in writing, personally delivered, sent by facsimile with a copy to
follow via first class mail, overnight mail or mailed by certified mail-return
receipt requested, and shall be deemed to have been duly given upon receipt:

 

  1. in the case of Seller, at the following address:

Navistar Financial Asset Sales Corp.

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

with a copy to:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

 

  2. in the case of the NFC and Servicer, at the following address:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

 

  3. in the case of Purchaser, to:

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue

Minneapolis, Minnesota 55402

Attn: Lease Portfolio Administrator

Telecopy: (866) 687-5578

 

App. B-1



--------------------------------------------------------------------------------

with a copy to

Ethan J. Blank, Esq.

Ober, Kaler, Grimes & Shriver, P.C.

120 East Baltimore Street

Baltimore, Maryland 21202

Telecopy: (410) 547-0699

 

App. B-2